29 F. Supp. 329 (1939)
HANAUER et al., for Use of WOGAHN,
v.
SIEGEL.
No. 47325.
District Court, N. D. Illinois, E. D.
September 25, 1939.
Edward H. S. Martin, of Chicago, Ill., and Harry J. Allen, of Milwaukee, Wis., for plaintiff.
Rathje, Hinckley, Barnard & Kulp, of Chicago, Ill., for defendant.
HOLLY, District Judge.
Plaintiff has propounded certain interrogatories which defendant has failed to answer averring that it is not informed and therefore cannot answer the questions. Plaintiff because of failure of defendant to answer is asking for a summary judgment. I am of the opinion that where the plaintiff makes a request for admissions under Rule 36, Rules of Civil Procedure for District Courts, 28 U.S.C.A. following section 723c, the defendant must answer even though he has no personal knowledge if the means of information are within his power. It is not sufficient that he does not know if he can obtain knowledge. Nor does it matter that the plaintiff is acquainted with the facts as to which admission is sought. The purpose of the rule is to expedite trial, and to relieve parties of the cost of proving facts which will not be disputed on the trial and the truth of which can be ascertained by reasonable inquiry.
Defendant, therefore, must in this case either admit or deny under oath the facts as to which plaintiff has requested admissions or show that he has no information on the subject and that it is impossible for him to secure the necessary information. This should be done within fifteen days from the filing of this memorandum and if defendant makes default plaintiff will be entitled to judgment.